Citation Nr: 0708698	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-21 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Atlantic County Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  His awards and decorations include the 
National Defense Service Medal, Combat Infantryman Badge, 
Vietnam Service Medal with two Bronze Service Stars, Bronze 
Star Medal, and Army Commendation Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which assigned an initial rating of 30 
percent for the veteran's PTSD, effective May 13, 2004.  


REMAND

The veteran stated that he received treatment from Ventnor 
Vet Center since January 2004.  The actual clinical and 
treatment records of this treatment are not currently 
associated with the claims folder.  The procurement of 
potentially pertinent VA treatment records referenced by the 
veteran is required.  

Moreover, the Board is of the opinion that the veteran should 
be afforded another VA psychiatric examination  since the 
most recent VA examination to determine the degree of 
severity of his service-connected psychiatric disability was 
performed in August 2005.

In addition, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran with notice as to what the evidence must show for an 
increased rating of his PTSD claim.  Also, the RO or the AMC 
should provide the veteran with notice concerning the 
disability-rating and effective-date elements of his claim in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including 
pscychiatric clinical and treatment 
records from Ventnor Vet Center beginning 
January 2004 to the present.   If the RO 
or the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current degree of severity of his 
service-connected psychiatric disability.  
Any indicated studies must be performed, 
and the claims folder must be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that the claims folder was 
reviewed.

The examiner should identify all current 
manifestations of the service-connected 
psychiatric disability.  The examiner 
should also provide an opinion concerning 
the current degree of social and 
industrial impairment resulting from the 
service-connected psychiatric disability, 
to include whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.

To the extent possible, the 
manifestations of the service- connected 
psychiatric disability should be 
distinguished from those of any other 
psychiatric disorder found to be present.

The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the claim based on a de novo 
review of all pertinent evidence and in 
light of all applicable legal criteria.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the requisite 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).



